Citation Nr: 1334938	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  09-10 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from October 1997 to December 1998, and from November 2001 to September 2002.  He was additionally a member of the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part, denied service connection for bilateral knee pain. 

The Veteran testified at a June 2011 personal hearing held before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is associated with the claims file.  

In December 2012, the Board remanded these matters for further development, which has been completed, and the case has been returned to the Board for appellate consideration.  

In December 2012, the Board also remanded the issues of service connection for shortness of breath and asthma, paranoid schizophrenia, and paranoid schizophrenia for treatment purposes only under 38 U.S.C.A. § 1702(b), for all of which the Veteran had perfected timely appeals.  In an April 2013 rating decision, the Appeals Management Center (AMC) granted service connection for bronchial asthma and assigned a 60 percent disability evaluation effective January 18, 2008, and paranoid schizophrenia and assigned a 70 percent disability evaluation effective December 19, 2008, and a 100 percent disability evaluation effective February 8, 2013.  As this represents a full grant of the benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluations or effective dates assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2012, 2013).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  The competent evidence does not link the Veteran's left knee disability to his service; the first diagnosis of degenerative joint disease (arthritis) was not until 2008. 

2.  The competent evidence does not link the Veteran's right knee disability to his service; the first diagnosis of degenerative joint disease (arthritis) was not until 2008. 


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  A right knee disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter in December 2012.  In relevant part, the Board instructed the AMC to obtain a complete copy of the Veteran's records from the Social Security Administration (SSA), associate any outstanding VA treatment records for the period from December 2010 to the present, provide the Veteran with an examination to determine the nature and etiology of his left and right knee disabilities, and to readjudicate the claims.  Subsequently, the Veteran's SSA records and VA treatment records were associated with the claims folder, he was afforded an examination in February 2013, and his claims were readjudicated in a May 2013 supplemental statement of the case (SSOC).  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in January 2008, prior to the June 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  That letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  Furthermore, the Veteran was provided with a VA examination in February 2013.  Review of the examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  

In a May 2013 statement, the Veteran indicated that the February 2013 examination was inadequate because, in relevant part, the examiner inaccurately reported that he did not use a knee brace or walking cane.  The Veteran stated that his VA treatment records actually do reflect use of assistive devices.  The Board acknowledges the Veteran's assertions; however, it does not find that the examiner's misstatements as to the use of any assistive devices render the examination report inadequate or deficient.  Significantly, the examiner's findings as to the etiology of the Veteran's knee disabilities were not dependent on his use of any assistive devices.  While use of assistive devices may be a factor in evaluating the severity of the Veteran's knee disability, it is not a relevant factor in determining the etiology of his disability.  The Veteran's medical history and physical evaluation were the determinative factors in the examiner's conclusions.  The Board, therefore, concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Also, as noted above, the Veteran presented testimony in a travel board hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the June 2011 hearing before the Board.  The Veteran was also offered an opportunity to ask the undersigned questions regarding his claim.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate these service connection claims.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.




Analysis

The Veteran essentially contends that he currently has left and right knee disabilities related to service.  He asserts that during a field exercise, he jumped off a Humvee and his knee popped.  He indicates that he has had problems ever since service. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).   This presumption does not apply in the present case as arthritis did not manifest until 2008, as discussed below.  The Board notes in passing that the most recent VA examination report dated in February 2013 showed that the Veteran did not have arthritis.  However, since the Veteran was noted to have degenerative joint disease of the knees in October 2008 and November 2008, the Board will assume that he currently has such a disability for purposes of this decision.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative).  As presumptive service connection is not warranted, the Board turns to the issue of direct service connection.

The record reflects that the Veteran has met Hickson element (1), current disability, for both knees.  The evidence shows various knee diagnoses, including bilateral knee degenerative joint disease and bilateral patellofemoral syndrome.   Hickson element (1) is accordingly met. 

With respect to element (2), in-service disease or injury, the Board notes that a review of the service treatment records confirms complaints of left knee pain in 1998.  Left collateral ligament (LCL) strain was noted.  Additionally, the Veteran has competently and credibly reported that he injured his right knee in a documented jump from a vehicle in service.  See infra Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In this regard, service treatment records dated in January 1998 confirm that he was treated for right foot and ankle problems jumping off of a Humvee.  Additionally, during his second period of service, a treatment record dated in September 2002 made reference to the left knee without any other notation (and an x-ray report dated in October 2002 showed that there was no acute abnormality).  Therefore, Hickson element (2) is satisfied as to both knees. 

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current knee disabilities and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Based on review of the claims folder and evaluation of the Veteran, the February 2013 VA examiner opined that it was less likely than not that the Veteran's current knee disabilities were incurred in or caused by service.  In finding that the Veteran's current knee disabilities were not related to his knee contusion during service, the examiner noted that the Veteran's current disabilities appear to be bilateral knee chondromalacia, which is a multifactorial disease caused by normal aging, genetics, and activities of daily living.  He determined that it was highly unlikely that the Veteran's knee contusions suffered during service have any relationship to his current knee disabilities.  

The Board finds the February 2013 examination report to be highly probative as it was based on a thorough review of the Veteran's medical history and cited to the relevant evidence of record.  The opinion is also consistent with the other evidence of record which does not demonstrate that the Veteran's knee disabilities are related to service.  Significantly, the record is negative for any documentation of complaints of knee pain during service other than in January 1998 and September 2002, or for many years after service.  The Board finds that the examiner's reasoning is well-explained and supported by the record.  For these reasons, it is highly probative evidence in the appeal.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (noting that the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant).  

The Veteran has been accorded ample opportunity to present competent evidence in support of the claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 93 (1991). 
Indeed, there is no competent evidence of record showing that the Veteran's knee disabilities are related to service.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, assertions as to whether the Veteran's current knee disabilities are related to service are etiological questions unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)(noting that a lay witness is capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his current knee disorders, which affect a complex part of the body, namely the inner workings of major joints.  While he is competent to report what he experienced and in fact the Board has accepted his lay testimony as evidence of an in-service event, the Veteran is not competent to ascertain the etiology of his current disorders, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board gives more credence to the VA examiner's opinion that was rendered by a licensed medical professional rather than a lay person in light of the complexity of the medical condition at issue. 
Additionally, the Board notes the Veteran's assertions that he has had knee problems ever since service, and his wife's February 2013 statement that she has known him for 12 years (since 2001 and during his period of service) and she always remembered him complaining about his knees.  The Board observes that the Veteran denied having/ever having had trick or locked knee on various Reports of Medical History throughout service, to specifically include reports dated after January 1998 when he was seen for complaints of left knee pain.  However, the lack of contemporaneous evidence is not determinative for service connection claims.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder).  The Board finds that the Veteran and his wife are both competent and credible with regard to their assertions as to the Veteran having had had knee problems ever since service.  See Rucker v. Brown, 10 Vet. App. 67 (1997);  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Nevertheless, the Board affords greater probative weight to the VA medical opinion as the examiner's findings were rendered by a medical professional, who reviewed the claims folder, which included the lay assertions, and based on medical principles determined that the Veteran's current knee disorders were not related to service.  Additionally, the medical opinion is supported by a thorough explanation which is consistent with the evidence of record.  Further weighing against the Veteran's claim is the length of time that has elapsed between active service and the initial onset of knee pain, which occurred several years after the Veteran's period of active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  The probative evidence of record weighs against a finding of either chronicity during active service or a continuity of symptoms following the contusion on active service.  See 38 C.F.R. 
§ 3.303(b) (2013).  Rather, it shows that the Veteran's knee pathology did not manifest until around 2008 and that it resulted from the intercurrent causes of genetic, activities of daily living, and appropriate age-related degeneration as pointed out by the VA examiner.  Consequently, service connection for the Veteran's bilateral knee disorder cannot be awarded on the basis of a chronicity in service or a continuity of symptoms thereafter under 38 C.F.R. § 3.303(b) for chronic disabilities. 

Based on the foregoing, Hickson element (3) is not met, the weight of the evidence is against the Veteran's claims, and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for left and right knee disabilities is not warranted.


ORDER

Service connection for a left knee disability is denied. 

Service connection for a right knee disability is denied. 




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


